Citation Nr: 1732934	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-47 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for neurological symptoms of the hands, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for neurological symptoms of the fingers, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for neurological symptoms of the feet, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for neurological symptoms of the toes, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a low back disability, including secondary to service-connected osteoarthritis of the right hip.

8.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right hip.

9.  Entitlement to an increased initial evaluation in excess of 30 percent for irritable bowel syndrome, prior to January 29, 2014.

10.  Entitlement to a compensable evaluation for irritable bowel syndrome, since January 29, 2014.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions dated in May 2010 and September 2014 by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

In November 2015 the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that hearing is of record.

When the case was last before the Board in March 2016 it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2017 VA sent the Veteran a letter indicating that the Veterans Law Judge who held the November 2015 hearing is no longer employed by the Board.  The letter informed the Veteran that he could request another hearing before a Veterans Law Judge who would be deciding his case.  In July 2017 the Veteran responded, indicating that he wished to testify at another hearing, namely a Travel Board hearing.  No such hearing has been scheduled or held, and the Veteran has not withdrawn his hearing request.  Therefore, a remand is required in order to schedule the requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




